June 30, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 ANDREW T. VO, INDIVIDUALLY AND D/B/A LARRY VO, VIET LE, TAM
                VAN LE AND VO-LE, INC., Appellant

NO. 14-14-00994-CV                          V.

                          HO KIM DOAN, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Ho Kim Doan,
signed, September 16, 2014, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

       We order appellant, Andrew T. Vo, Individually and d/b/a Larry Vo, Viet
Le, Tam Van Le and Vo-Le, Inc., jointly and severally, to pay all costs incurred in
this appeal.

      We further order this decision certified below for observance.